DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Ishikawa US 2014/0251048.
Ishikawa discloses:
Claim 1- A strain wave gearing comprising: a rigid gear (2); a flexible gear (3) capable of meshing with the rigid gear; and a wave generator (4) that causes the flexible gear to flex in a radial direction and partially mesh with the rigid gear and causes positions where the flexible gear meshes with the rigid gear to move in a circumferential direction of the rigid gear along with rotation, wherein tooth profile contours of the rigid gear and the flexible gear are each provided with: a meshing portion (42, 52) where the gear meshes with the opposing gear (see figure 1); a tooth-crest-side convex surface portion (41) that smoothly connects to an addendum-side end of the meshing portion and extends from the addendum-side end to an apex of a tooth crest; and a tooth-bottom-side concave surface portion (43, 44) that 
Claim 2- wherein the rigid gear and the flexible gear are both gears of module m (paragraph 39), and the tooth-crest-side convex surface portions and the tooth-bottom-side concave surface portions are set so that a gap, which is at maximum 0.5m in a most deeply meshed state, is formed between the rigid gear and the flexible gear (see figure 3).
Claim 3- wherein the rigid gear is an internally toothed gear (see 2 in figure 1); the flexible gear (3) is an externally toothed gear that are coaxially arranged inside the rigid gear (see figure 1); and the wave generator is configured to cause the flexible gear to flex into an ellipsoidal shape and form the meshing portion with respect to the rigid gear at two locations (the device performs this function see figure 1).
Regarding claims 4-6, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658